—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Perone, J.), rendered March 9, 2000, convicting him of attempted criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631). The defendant has not, *371nor could he have, raised any nonfrivolous issues in his supplemental pro se brief (see People v Roache, 209 AD2d 451; People v Coward, 206 AD2d 436). Ritter, J.P., Krausman, Friedmann and Luciano, JJ., concur.